Exhibit 99.1 NEWS RELEASE For additional information, contact: Mark A Schroeder, Chief Executive Officer of German American Bancorp, Inc. Bradley M Rust, Executive Vice President/CFO of German American Bancorp, Inc. (812) 482-1314 OCTOBER 29, 2012 GERMAN AMERICAN BANCORP, INC. (GABC) POSTS SEVEN CONSECUTIVE QUARTERS OF RECORD EARNINGS. Jasper, Indiana - October 29, 2012 German American Bancorp, Inc. (NASDAQ: GABC) reported third quarter earnings of $6.3 million, or $0.50 per share, representing the latest in the Company’s series of record quarterly earnings performance having achieved record net income in each of the past seven consecutive quarters.The current year third quarter earnings was an increase of 22% from the third quarter 2011 net income of $5.2 million, or $0.41 per share, and represented a comparable 22% increase, on an annualized basis, from 2012 second quarter net income of $6.0 million, or $0.47 per share. On a year-to-date basis, the Company’s 2012 net income of $17.9 million, or $1.41 per share, resulted in a similar improvement in earnings per share of approximately 22% over the reported earnings in the first three quarters of 2011 of $14.7 million, or $1.17 per share. As compared to prior year same quarter results, this quarter’s record earnings increase was driven primarily by a $1.6 million across the board increase in the Company’s level of non-interest income.During the current quarter the Company reported improved income levels in trust and investment fees, insurance revenues, debit card interchange fees, as well as significant increases in the net gains generated from the sale of residential mortgage loans, other real estate, and securities. Further enhancing the level of the Company’s third quarter 2012 earnings was a $660,000 reduction in the amount of provision for loan loss that booked during the prior year’s third quarter.This reduction in the level of loan loss provision was related to a continued improvement during the current quarter of this year of the Company’s historically strong level of asset quality within its loan portfolio. Commenting on the Company’s 7th consecutive quarter of record earnings performance, Mark A. Schroeder, Chairman & CEO, stated, “We’re extremely pleased to be able to once again this quarter deliver exceptional earnings performance for our shareholders.It is notable that this quarter’s record performance level clearly demonstrates the value of our efforts to build multiple sources of revenue within our Company as well as the financial rewards gained from the continued focus on our historic commitment to credit quality.” Schroeder continued, “During this period of prolonged historically low level of interest rates, which makes generating significant increases in the level of net interest income difficult, German American has been able to continue to post record earnings during the current quarter by generating increases in virtually every segment of our non-interest dependent sources of fee income, and by benefitting from a relatively low level of credit-related provision for loan loss expense.This diversification of our revenue sources and exceptionally strong level of asset quality has allowed German American to continue to post earnings improvement at a time when much of the industry is facing serious challenges in terms of generating earning growth. Obviously, our ability to generate fee income from multiple revenue sources and the continuation of our historically strong level of asset quality is directly attributable to a stable and growing base of satisfied clients, who are, in increasing numbers, entrusting to German American the full range of their banking, insurance, investment, and trust financial needs.We thank them for their trust in and commitment to German American’s team of financial professionals.” The Company also announced that its Board of Directors declared its regular quarterly cash dividend of $0.14 per share which will be payable on November 20, 2012 to shareholders of record as of November 10, 2012. -1- Balance Sheet Highlights Total assets for the Company increased to $1.962 billion at September 30, 2012, representing an increase of $18.5 million compared with June 30, 2012.The increase during the third quarter of 2012 was attributable to growth of the Company’s loan portfolio. September 30, 2012 loans outstanding increased by $21.1 million, or approximately 7% on an annualized basis, compared with June 30, 2012, and increased $53.3 million, or approximately 5%, compared to September 30, 2011.The increase in loans during the third quarter of 2012 was broad based from each segment of the Company’s portfolio. End of Period Loan Balances 09/30/12 06/30/12 09/30/11 (dollars in thousands) Commercial & Industrial Loans $ $ $ Commercial Real Estate Loans Agricultural Loans Consumer Loans Residential Mortgage Loans $ $ $ Non-performing assets totaled $14.1 million at September 30, 2012 compared to $18.1 million of non-performing assets at June 30, 2012 and $17.8 million at September 30, 2011.Non-performing assets represented 0.72% of total assets at September 30, 2012 compared to 0.93% of total assets at June 30, 2012, and compared to 0.95% at September 30, 2011.Non-performing loans totaled $12.5 million at September 30, 2012 compared to $13.9 million at June 30, 2012, and compared to $14.8 million of non-performing loans at September 30, 2011.Non-performing loans represented 1.08% of total loans at September 30, 2012 compared with 1.21% of total outstanding loans at June 30, 2012 and 1.33% of total loans outstanding at September 30, 2011. Non-performing Assets 9/30/12 6/30/12 9/30/11 (dollars in thousands) Non-Accrual Loans $ $ $ Past Due Loans (90 days or more) - 99 - Restructured Loans Total Non-Performing Loans Other Real Estate Total Non-Performing Assets $ $ $ The Company’s allowance for loan losses totaled $15.9 million at September 30, 2012, which increased modestly compared to $15.7 million at June 30, 2012 and $15.2 million at September 30, 2011.The allowance for loan losses represented 1.37% of period end loans at September 30, 2012 and June 30, 2012 and 1.36% at September 30, 2011.Under acquisition accounting treatment, loans acquired are recorded at fair value which includes a credit risk component, and therefore the allowance on loans acquired is not carried over from the seller.As of September 30, 2012, the Company held a discount on acquired loans of $3.8 million. Total deposits increased $15.8 million or 4% on an annualized basis, as of September 30, 2012 compared with June 30, 2012 total deposits and increased by approximately $65.3 million or 4% compared with September 30, 2011. End of Period Deposit Balances 09/30/12 06/30/12 09/30/11 (dollars in thousands) Non-interest-bearing Demand Deposits $ $ $ IB Demand, Savings, and MMDA Accounts Time Deposits < $100,000 Time Deposits > $100,000 $ $ $ -2- Results of Operations Highlights – Quarter ended September 30, 2012 Net income for the quarter ended September 30, 2012 totaled $6,292,000 or $0.50 per share, an increase of $325,000, or 6% on a per share basis, from the second quarter of 2012 net income of $5,967,000 or $0.47 per share, and an increase of $1,125,000, or 22%, from the third quarter of 2011 net income of $5,167,000 or $0.41 per share. Summary Average Balance Sheet (Tax-equivalent basis / dollars in thousands) Quarter Ended September 30, 2012 Quarter Ended June 30, 2012 Quarter Ended September 30, 2011 Principal Balance Income/ Expense Yield/Rate Principal Balance Income/ Expense Yield/Rate Principal Balance Income/ Expense Yield/Rate Assets Federal Funds Sold and Other Short-term Investments $ $
